Case 2:19-bk-50766       Doc 15     Filed 03/05/19 Entered 03/06/19 09:53:37            Desc Main
                                    Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: March 5, 2019



________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

   In re:                                        :       Case No. 19-50766
                                                 :
            Exceptional Innovation, Inc.         :       Chapter 7
                                                 :
                          Debtor.                :       Judge John E. Hoffman Jr.


               ORDER AUTHORIZING TRUSTEE TO EMPLOY COUNSEL
                              (REL DOC NO 14)

            This matter is before the Court upon the Application of Christal L. Caudill,

   Trustee, for authority to employ counsel.

            WHEREUPON, upon consideration of said Application, the Court, finds that it

   will be in the best interest of the within estate that the Trustee have competent legal

   counsel to advise and assist her in the administration of this estate, that it is in the best

   interest of the estate that the Trustee be authorized to retain Christal L. Caudill and
Case 2:19-bk-50766      Doc 15     Filed 03/05/19 Entered 03/06/19 09:53:37           Desc Main
                                   Document     Page 2 of 2


   Caudill Law Group, as attorneys for the estate, and that Christal L. Caudill and the other

   attorneys of Caudill Law Group are qualified to act as such attorneys under 11 U.S.C. §

   327.

          IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that

   Christal L. Caudill and Caudill Law Group be, and it hereby is, appointed as attorney for

   the Trustee for the within estate to represent the Trustee generally; that said appointment

   shall be effective as of the date of the filing of the Application to Employ Counsel; and

   that the compensation of Christal L. Caudill and Caudill Law Group as such attorneys

   shall be fixed and paid as an expense of administration of the estate.

    IT IS SO ORDERED.

   Copies to: Default List
